       Case 1:17-cv-03139-LGS-SDA Document 462 Filed 11/20/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


  JAMES CONTANT, et al.,

                     Plaintiffs,                        Case No. 17-cv-3139-LGS
  v.
                                                        (related to No. 13-cv-7789-LGS)
  BANK OF AMERICA
  CORPORATION, et al.,                                   ECF CASE

                     Defendants.




             X X X X X X X X FINAL JUDGMENT AWARDING ATTORNEYS’ FEES
             [PROPOSED]

        This Court, having considered Plaintiffs’ Motion for Award of Attorneys’ Fees,

Reimbursement of Litigation Expenses, and Service Awards for Class Representatives, having

held a fairness hearing on November 19, 2020, having considered all of the submissions and

arguments with respect to the motion, and having ruled on the motion, Orders as follows:

        1.      The Court awards to Class Counsel reasonable and appropriate attorneys’ fees in

the amount of $6,194,083.33, which is equal to 26.2 percent of the settlement fund, or 20 percent

of the proceeds of the Citigroup and MUFG Settlements ($2,187,000 from those Settlements), 25

percent of the proceeds of the SC and SG Settlements ($673,750 from those Settlements), and

one-third of the proceeds of the Group Settlement ($3,333,333.33 from the Group Settlement).

The awarded fee results in a 0.94 multiplier on Class Counsel’s total lodestar of $6,573,412.50.

        2.      Class Counsel shall receive one-quarter of their attorneys’ fees ($1,548,520.83)

five business days after the entry of this Order, and shall receive the remainder of their attorneys’
      Case 1:17-cv-03139-LGS-SDA Document 462 Filed 11/20/20 Page 2 of 2




fees ($4,645,562.50) upon the mailing of claimant award checks, currently estimated to occur in

late May or June 2021.

       3.      Without affecting the finality of this Order in any respect, this Court reserves

jurisdiction over any matters related to or ancillary to this Order.

       4.      Finding that there is no just reason for delay, this Order shall constitute a final

judgment pursuant to Federal Rule of Civil Procedure 54(b). The Clerk of the Court is directed to

enter this Order on the docket.


So Ordered.

Dated: November 20, 2020
       New York, New York




                                                  2
